                Case 5:16-cv-00121-gwc Document 90 Filed 11/23/20 Page 1 of 5




                       UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF VERMONT
_____________________________________________________________________________

JONATHAN A. BLOOM,

                                 Plaintiff,

           v.                                                      Civil No. 5:16-cv-121

ALEX AZAR,
Secretary of the U.S. Department of Health
and Social Services,

                        Defendant.
______________________________________________________________________________

      DR. BLOOM’S UNOPPOSED MOTION TO ADJUST BRIEFING SCHEDULE

           Dr. Jonathan A. Bloom respectfully moves the Court to adjust the briefing schedule

previously adopted regarding attorney’s fees.1 In particular, Dr. Bloom requests that further

briefing be stayed until 10 days after the United States Court of Appeals for the Second Circuit

rules on Dr. Bloom’s motion for fees there either granting it, denying it, or referring the matter to

this Court. Dr. Bloom proposes that 10 days after the Second Circuit rules, an opening brief on

fees will be due from Dr. Bloom, followed by an opposition and reply in accordance with the

normal rules. Dr. Bloom believes that this approach will be most efficient for the Court and

parties.

                                                BACKGROUND

           On January 29, 2018, this Court granted, in part, Dr. Bloom’s motion for summary

judgment that a continuous glucose monitor (CGM) was covered “durable medical equipment”,

rejected the Secretary’s position that a CGM was not “primarily and customarily used to serve a


1
  Counsel for Dr. Bloom and the Secretary have conferred on this matter and the Secretary has stated his non-
opposition.
           Case 5:16-cv-00121-gwc Document 90 Filed 11/23/20 Page 2 of 5




medical purpose” and reversed the Secretary’s denial of Medicare coverage for one of three

claims related to Dr. Bloom’s CGM. See Dkt. #50. Simultaneously, the Court dismissed two of

Dr. Bloom’s CGM claims based on lack of jurisdiction for not meeting the amount in

controversy, if considered individually, and held that Dr. Bloom could not “aggregate” his claims

at the district court to meet the amount in controversy. Dr. Bloom moved to alter or amend the

judgment (see Dkt. #52) believing that the partial dismissal was erroneous and this Court denied

that motion on May 15, 2018. See Dkt. #62. Thereafter, on August 13, 2018, Dr. Bloom filed an

appeal at the Second Circuit. See Dkt. #75.

        In parallel with those proceedings, Dr. Bloom moved for his attorney’s fees under the

Equal Access to Justice Act (EAJA) on March 1, 2018. See Dkt. #53. Thereafter, on January 16,

2019, this Court granted, in part, Dr. Bloom’s motion. See Dkt. #80. In particular, the Court

found, inter alia, that: 1) Dr. Bloom was eligible for an EAJA award; 2) Dr. Bloom was the

“prevailing party”; 3) no special circumstances existed that would make an EAJA award unjust;

4) the Secretary’s position was not “substantially justified”; 5) Dr. Bloom was entitled to an

EAJA award; 6) a cost of living adjustment (COLA) was appropriate; and 7) a partial “special

factor” rate enhancement was appropriate.2 Nevertheless, the Court did not decide the actual

amount of fees.

        The Court noted that “degree of success” was a factor in determining the amount of fees

to be awarded and that Dr. Bloom had not been completely successful because two of his claims

had been dismissed on lack of jurisdiction grounds. Further, the Secretary sought additional

briefing on fees to challenge individual charges (e.g., the hours expended on Dr. Bloom’s motion

2
 At the time of this Court’s decision, two other district courts had rejected the Secretary’s position that a CGM is
not “primarily and customarily used to serve a medical purpose” and subsequently awarded fees. See Whitcomb v.
Hargan, Case No. 17-cv-14 (E.D. Wisc. June 12, 2018) and Lewis v. Azar, 308 F.Supp.3d 574 (D. Mass. 2018).
While this matter has been pending, yet another court has rejected the Secretary’s position and the fees issue is
under consideration. See Zieroth v. Azar, 2020 WL 5642614 (N.D. Cal. Sept. 22, 2020).


                                                         2
          Case 5:16-cv-00121-gwc Document 90 Filed 11/23/20 Page 3 of 5




to alter or amend) and also sought, e.g., a reduction of half the charges associated with Dr.

Bloom’s reply in support of his motion for summary judgment. See Dkt. #78. In light of these

factors, this Court ordered an additional round of briefing, with the Secretary required to file an

additional brief on fees and Dr. Bloom given an opportunity to reply. See Dkt. #80 at 18.

       In light the pending appeal, the parties thereafter jointly moved the Court to stay further

briefing until the Second Circuit ruled and the degree of success was known. This Court granted

that motion on February 4, 2019. See Dkt. #85.

       Briefing at the Second Circuit was completed, oral argument held in October 2019, and

the Second Circuit issued its decision on September 23, 2020. The Second Circuit concluded

that this Court had jurisdiction over all three claims because, in determining the amount in

controversy, all the claims of a single plaintiff are aggregated. Thus, the position urged by Dr.

Bloom was adopted and the decision dismissing two of Dr. Bloom’s claims was reversed.

       The time for filing a petition for rehearing, rehearing en banc, or for a writ certiorari by

the Supreme Court having passed, the mandate from the Second Circuit issued on November 16,

2020. Pursuant to controlling authority from the Second Circuit, Dr. Bloom either has submitted

or will be submitting an EAJA petition with the Second Circuit. Dr. Bloom understands the

practice of that Court is to refer the matter to the district court that is more familiar with the

underlying litigation.

       Pursuant to this Court’s Order of February 4, 2019, additional briefing by the Secretary is

due on December 18, 2020, and reply papers from Dr. Bloom due thereafter.

                                         DISCUSSION

       Dr. Bloom believes that the briefing schedule should be altered.




                                                 3
          Case 5:16-cv-00121-gwc Document 90 Filed 11/23/20 Page 4 of 5




       The circumstances are materially different than they were at the time the briefing

schedule was adopted and the stay issued. At that time, the Court considered that Dr. Bloom had

only “partial or limited success” and was considering a fee reduction for “degree of success.”

Likewise, the Secretary sought fee reductions on various items Dr. Bloom was not successful on

initially - but whose position was affirmed by the Second Circuit. Thus, the premise of the prior

briefing as well as the anticipated briefing is no longer operative because Dr. Bloom is now fully

victorious on all issues.

       In addition, assuming that the fees related to the appeal are referred to this Court, then

those fees will need to be addressed and the invoices for them submitted for consideration.

Further, if there is additional briefing in this Court, the fees associated with that are also

compensable under EAJA. Finally, inter alia, pursuant to Hensley v. Eckerhart, 461 U.S. 424,

435 (1983) and in light of Dr. Bloom’s “exceptional success”, Dr. Bloom intends to seek an

enhanced fee award.

       For all of these reasons, Dr. Bloom requests that further briefing on EAJA fees be stayed

until 10 days after the Second Circuit rules on Dr. Bloom’s motion for fees. That will allow this

Court and the parties to know the full range of issues before the Court. Thereafter, Dr. Bloom

will file an opening brief on EAJA fees addressing all issues and providing all evidence. The

Secretary can then file an opposition in accordance with the normal rules knowing all the issues

and evidence relied upon. Dr. Bloom can then file a reply. This approach will allow the Court

and parties to consider the issues in an efficient and orderly manner.




                                                 4
         Case 5:16-cv-00121-gwc Document 90 Filed 11/23/20 Page 5 of 5




                                       CONCLUSION

       For the reasons set forth above, the briefing schedule should be altered and further fees

briefing stayed until 10 days after the Second Circuit rules on Dr. Bloom’s EAJA motion.

       Date: November 23, 2020

                                    Respectfully submitted,

                                            By:    /s/ Debra M. Parrish
                                                   Debra M. Parrish, Esq. (pro hac vice)
                                                   Bridget M. Noonan, Esq. (pro hac vice)
                                                   PARRISH LAW OFFICES
                                                   788 Washington Road
                                                   Pittsburgh, PA 15228
                                                   debbie@dparrishlaw.com
                                                   bridget@dparrishlaw.com

                                            By:    /s/ Alexandrea L. Nelson
                                                   Alexandrea L Nelson, Esq.
                                                   SHEEHEY FURLONG & BEHM P.C.
                                                   30 Main Street, 6th Floor
                                                   P.O. Box 66
                                                   Burlington, VT 05402-0066
                                                   (802) 864-9891
                                                   anelson@sheeheyvt.com




                                               5
